TRANSITION SERVICES AGREEMENT This TRANSITION SERVICES AGREEMENT (the “Agreement”) is made this 24th day of December, 2008 (the “Effective Date”), by and between Hauppauge Digital Europe S.a.r.l., PCTV Systems S.a.r.l. and Hauppauge Computer Works, Inc. (collectively, the “Buyer”), each a wholly owned subsidiary of Hauppauge Digital, Inc. and Avid Technology, Inc., Pinnacle Systems, Inc., Avid Technology GmbH, Avid Development GmbH and Avid Technology International BV (collectively, the “Seller”).Buyer and Seller are sometimes referred to herein individually as a “Party” and collectively as the “Parties.” WHEREAS, certain of the Parties are party to that certain Asset Purchase Agreement, dated as of October 25, 2008, as amended by Amendment No. 1, dated December 23, 2008 (the “Asset Purchase Agreement”); WHEREAS, certain of the Parties are party to that certain Inventory and Product Return Agreement, dated as of the date hereof providing for, among other things, the consignment of certain inventory (the “Consigned Inventory”) of the Business to Buyer (the “Inventory Agreement”); and WHEREAS, in order to enable Buyer to operate the Business as Conducted by the Buyer in an effective manner, Seller has agreed to provide to Buyer, and Buyer has agreed to provide to Seller, certain services for the periods and on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth herein and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound hereby, the Parties agree: 1. SERVICES 1.1General.During the term of this Agreement, Seller (or an Affiliate of Seller designated by Seller for this purpose) or Buyer (or an Affiliate of Buyer designated by Buyer for this purpose) (as applicable) shall provide, or cause such designated Affiliate to provide, the services (individually, a “Service” and collectively, the “Services”) set forth in the Statement of Work attached as exhibits hereto, each as amended and supplemented from time to time upon mutual agreement of the Parties (the “SOWs”).The
